DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
2.	Claims 22-26 are objected to because of the following informalities:  
Specifically, the abbreviation “∆f” needs to be spelled out then followed by “(∆f)”.  Appropriate correction is required.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 28 of U.S. Patent No. US 10,802,120 B1 (hereinafter ‘120). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
	Regarding claim 1, Claim 28 of ‘120 discloses a lidar system comprising: a light source configured to emit local-oscillator light and pulses of light, wherein each emitted pulse of light is (i) coherent with a corresponding portion of the local-oscillator light (col. 101, lines 27-31) and (ii) includes a spectral signature of one or more different spectral signatures (col. 102, lines 3-7); a receiver configured to detect the local-oscillator light and a received pulse of light, the received pulse of light comprising light from one of the emitted pulses of light scattered by a target located a distance from the lidar system (col. 102, lines 8-12), the one of the emitted pulses of light including a particular spectral signature of the one or more spectral signatures (col. 102, lines 6-7), wherein: the local-oscillator light and the received pulse of light are coherently mixed together at the receiver (col. 102, lines 12-14); and the receiver comprises: one or more detectors configured to produce one or more respective photocurrent signals corresponding to the coherent mixing of the local-oscillator light and the received pulse of light (col. 102, lines 14-18); and a frequency-detection circuit configured to determine, based on the one or more photocurrent signals, one or more amplitudes of one or more respective frequency components of the photocurrent signals (col. 102, lines 25-30); and a processor configured to determine that the one or more determined amplitudes of the frequency components match the particular spectral signature (col. 102, lines 31-36).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-3, 7-21, 27-29 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over DROZ (US 20180180739 A1) in view of Deladurantaye et al. (US 20100128744 A1) and Lau et al. (US 20160238534 A1).
	Regarding claim 1, DROZ discloses a lidar system (Abstract; Fig. 2), comprising: a light source (210) configured to emit local-oscillator light (para. 0060: “A first portion 214 of emitted laser light may be modulated by modulator 220 to provide a local oscillator signal 222”) and pulses of light (e.g., some of second portion 216 of emitted laser light; see para. 0021, 0034, 0050-0053), wherein each emitted pulse of light is coherent with a corresponding portion of the local-oscillator light (para. 0021, 0023); a receiver (combination of 224 and 230) configured to detect the local-oscillator light and a received pulse of light (para. 0060), the received pulse of light comprising light from one of the emitted pulses of light scattered by a target located a distance from the lidar system (para. 0023, 0084), wherein: the local-oscillator light and the received pulse of light are coherently mixed together at the receiver (para. 0023); and the receiver comprises: one or more detectors (230) configured to produce one or more respective photocurrent signals corresponding to the coherent mixing of the local-oscillator light and the received pulse of light (para. 0059, 0061, 0075); and a frequency-detection circuit (240) configured to determine, based on the one or more photocurrent signals, one or more characteristics of one or more respective frequency components of the photocurrent signals (para. 0062, 0064).
DROZ does not mention explicitly: each emitted pulse of light includes a spectral signature of one or more different spectral signatures; wherein the one of the emitted pulses of light scattered by a target located a distance from the lidar system including a particular spectral signature of the one or more spectral signatures; said one or more characteristics are one or more amplitudes of said one or more respective frequency components; and a processor configured to determine that the one or more determined amplitudes of the frequency components match the particular spectral signature.
Deladurantaye teaches a system comprising a light source (24 in Fig. 8A), wherein the light source is configured to impart (via amplitude modulators 40a, 40b) a spectral signature of one or more spectral signatures (e.g., desired output shape of the optical pulses 26, or desired resolution and versatility in the characteristics of the resulting pulses) so that each of emitted pulses of light (26) includes one of the spectral signatures (para. 0080).  
Since DROZ and Deladurantaye are in the same field of endeavor (forming a laser source) and DROZ teaches the general condition of the light source (para. 0032), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Deladurantaye’s teaching of amplitude tailoring (or amplitude modulation) into the invention of DROZ, resulting that each emitted pulse of light includes a spectral signature of one or more different spectral signatures and the one of the emitted pulses of light scattered by said target including a particular spectral signature of the one or more spectral signatures which are tailored by desired amplitude modulation. Doing so would allow to tailor the spectral profile of the optical pulses and provide high power pulses suitable for material processing applications or the like (Deladurantaye, Abstract; para. 0019, 0088).
The combination of DROZ and Deladurantaye is silent on: the one or more characteristics determined by the frequency-detection circuit are amplitudes of said one or more respective frequency components.
Lau discloses a system comprising: a light source (e.g., 106 in Fig. 1) configured to impart (e.g., via the excitation device 104) a spectral signature of one or more spectral signatures so that each of emitted pulses of light includes one of spectral signatures (para. 0073-0074); a receiver (optical 108) configured to detect a received pulse of light (120R), the received pulse of light comprising light from one of the emitted pulses of light scattered by a target (102) located a distance from the light source (Figs. 1A and 1B), wherein one of the emitted pulses of light scattered by the including a particular amplitude-modulated spectral signature of the one or more spectral signatures (para. 0073-0074; see also Figs. 1 and 3 and related text), and the receiver transmits the received pulses of light to a processor (para. 0071), wherein the processor comprising a frequency-detection unit configured to determine, based on the one or more transmitted signals of pulse of light, characteristics of one or more respective frequency components of the transmitted signals (para. 0072), wherein said characteristics are one or more amplitudes of said one or more respective frequency components (para. 0087); and the processor further determines that the one or more determined amplitudes of the frequency components match the particular spectral signature (para. 0086-0087: “These frequency peaks 304 reflect the vibration signatures of parts of the structure member being analysed and can then be compared with the vibration signatures of a non-defect structure member so as to identify whether there are any defects on the structure member 102”).
 Since DROZ teaches detecting characteristics of respective frequency components of the photocurrent signals to better understand the target (DROZ, para. 0004, 0062, 0064), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lau’s teaching of AM demodulation (amplitude modulation detection) into the combination of DROZ and Deladurantaye to arrive at the claimed invention. Doing so would make it possible to detect, for example, a defect in the target with an optical signal (Lau, para. 0001-0004, 0066).
Regarding claims 2 and 3, DROZ does not but Lau discloses: wherein the processor is further configured to determine, based on the amplitudes of the frequency components matching the particular spectral signature, that the received pulse of light is associated with the one of the emitted pulses of light (Lau, para. 0086-0087); wherein the processor is further configured to determine, based on the amplitudes of the frequency components matching the particular spectral signature, that the received pulse of light is a valid received pulse of light that is associated with a pulse of light of the emitted pulses of light (Lau, para. 0070: “ … the processor 110 may, in some examples, be able to identify if the reflected optical signal 108R is of a defected structure member by comparing the captured optical signals with a predetermined sample set of a non-defect structure member”; see also para. 0086-0087 of Lau). As such, the combination of  DROZ, Deladurantaye and Lau renders the claimed invention obvious.
Regarding claims 7 and 10, DROZ does not but Lau discloses: wherein determining the amplitudes of said frequency components comprises determining, for each frequency component, whether an amplitude of the frequency component is above or below a particular threshold value (Lau, para. 0074, 0084); wherein: the particular spectral signature is associated with one or more spectral-signature frequency components (Lau, para. 0086-0087); and determining that the amplitudes of said frequency components match the particular spectral signature comprises determining that said frequency components match the frequency components of the particular spectral signature (Lau, para. 0074, 0084, 0086-0087).  
Regarding claims 8 and 9, the combination of DROZ, Deladurantaye and Lau is silent on: wherein the processor is further configured to determine, if the amplitude of the frequency component is above the particular threshold value, that the received pulse of light includes the frequency component; wherein the processor is further configured to determine, if the amplitude of the frequency component is below the particular threshold value, that the received pulse of light does not include the frequency component.  
However, since the instant claims of the present application do not specify the particular function or benefit of the features in question, it is deemed that such limitations relate merely to a design variation of the AM demodulation process taught by Lau for analyzing the received pulse of light based on the detected frequency components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of DROZ, Deladurantaye and Lau to arrive the claimed invention by comparing the amplitude of the frequency component with a predetermined threshold value and determining whether or not the received pulse of light includes the frequency component, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of mere design variation is not patentably advanced.
Regarding claim 11, DROZ does not but Lau discloses: wherein each of the one or more spectral signatures is associated with one or more particular frequency components (Lau, para. 0073).  As such, the combination of  DROZ, Deladurantaye and Lau renders the claimed invention obvious.
Regarding claim 12, the combination of DROZ, Deladurantaye and Lau is silent on: wherein each of the frequency components has a frequency between 200 MHz and 20 GHz.  
However, since the instant claims of the present application do not specify the particular function or benefit of the features in question, it is deemed that such limitations relate merely to a design choice of the frequency range of each of the frequency components, for example, taught by Lau (para. 0079). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of DROZ, Deladurantaye and Lau to arrive the claimed invention by choosing the range of the frequency components as desired, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of mere design variation is not patentably advanced.
Regarding claims 13 and 14, DROZ does not but Lau discloses: wherein the amplitudes of the frequency components matching the particular spectral signature corresponds to each of the frequency components being associated with the particular spectral signature (Lau, Figs. 1 and 3 and related text); wherein the amplitudes of the frequency components matching the particular spectral signature corresponds to the received pulse of light including each frequency component associated with the particular spectral signature (Lau, Figs. 1 and 3 and related text). As such, the combination of  DROZ, Deladurantaye and Lau renders the claimed invention obvious.
Regarding claim 15, the combination of DROZ and Deladurantaye renders it obvious that: each photocurrent signal produced by the detectors includes one or more frequency components that correspond to the particular spectral signature (see discussion for claim 1 above).  
Regarding claim 16, DROZ discloses: wherein the light source comprises: a seed laser diode configured to produce seed light and the local-oscillator light (para. 0021, 0026); and a semiconductor optical amplifier (SOA) (i.e., the master optical power amplifier (MOPA)) configured to amplify temporal portions of the seed light to produce the emitted pulses of light, wherein each amplified temporal portion of the seed light corresponds to an emitted pulse of light (para. 0021, 0034).  
Regarding claim 17, DROZ discloses: wherein the light source comprises: a seed laser diode configured to produce seed light and the local-oscillator light (para. 0021, 0026); a semiconductor optical amplifier (SOA) (i.e., the master optical power amplifier (MOPA)) configured to amplify temporal portions of the seed light to produce pulses of light (para. 0021, 0034); and a fiber-optical amplifier configured to further amplify the pulses of light to produce the emitted pulses of light (para. 0058), wherein each amplified temporal portion of the seed light corresponds to an emitted pulse of light (para. 0021, 0034, 0069).  
Regarding claim 18, DROZ discloses: wherein the light source comprises: a seed laser configured to produce seed light and the local-oscillator light (para. 0021); and a pulsed optical amplifier (i.e., the MOPA) configured to amplify temporal portions of the seed light to produce the emitted pulses of light, wherein each amplified temporal portion of the seed light corresponds to an emitted pulse of light (para. 0021, 0034), 
DROZ does not but Deladurantaye discloses: a system comprising a light source (24 in Fig. 8A) having a seed light (para. 0080); wherein the light source is configured to impart (via amplitude modulators 40a, 40b) spectral signatures to the temporal portions of the seed light so that each of the emitted pulses of light includes one of the spectral signatures (para. 0080). As such, the combination of  DROZ, Deladurantaye and Lau renders the claimed invention obvious.
Regarding claim 19, DROZ does not mention explicitly: wherein: the pulsed optical amplifier comprises a semiconductor optical amplifier (SOA); and the light source further comprises an electronic driver configured to supply pulses of electrical current to the SOA, wherein each pulse of current causes the SOA to (i) amplify one of the temporal portions of the seed light and (ii) impart one of the spectral signatures to the amplified temporal portion of the seed light to produce an emitted pulse of light that includes the one spectral signature.
Deladurantaye teaches the system comprising a light source (Fig. 7), having a seed light (32); wherein the light source comprises an electronic driver (30) configured to supply pulses of electrical current to produce a seed light and a local-oscillator light (para. 0079); wherein the light source further comprises a pulsed optical amplifier (52 in Fig. 8A); wherein each pulse of current results in the pulsed optical amplifier (i) amplifying one of the temporal portions of the seed light and (ii) imparting (via spectrum tailoring module 42) one of the spectral signatures to the amplified temporal portion of the seed light to produce an emitted pulse of light that includes the one spectral signature (para. 0060-0062, 0080).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Deladurantaye’s teaching of electronic driver, pulsed optical amplifier and spectral signature into the invention of DROZ to arrive at the claimed invention. Doing so would allow to tailor the spectral profile of the optical pulses and provide high power pulses suitable for material processing applications or the like (Deladurantaye, Abstract; para. 0019, 0088).
The combination of DROZ and Deladurantaye is silent: wherein the pulsed optical amplifier comprises a semiconductor optical amplifier (SOA).
Examiner takes official notice that a semiconductor optical amplifier is well-known in the art. It would have been obvious to one of ordinary skill in the art to a well-known SOA into the combination of DROZ and Deladurantaye to arrive at the claimed invention which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 20, DROZ does not but Deladurantaye teaches: wherein imparting the one spectral signature to the amplified temporal portion of the seed light comprises supplying a pulse of current to the pulsed optical amplifier (52 in Fig. 8A and 8B) wherein the pulse of current has a particular rise time, fall time, pulse duration, or pulse shape associated with the one spectral signature (Fig. 8B).  As such, the combination of DROZ, Deladurantaye and Lau renders the claimed invention obvious.
Regarding claim 21, DROZ does not but Deladurantaye teaches: wherein supplying the pulses of current to the pulsed optical amplifier comprises supplying a first pulse of current and a second pulse of current, wherein:ATTORNEY DOCKETPATENT APPLICATION P-0249-US-A2140 of 142the first pulse of current results in a first emitted pulse of light having a first pulse duration and a first spectral signature (Fig. 8B); and the second pulse of current results in a second emitted pulse of light having a second pulse duration and a second spectral signature (Fig. 8B).
The combination of DROZ and Deladurantaye does not mention explicitly: wherein the second pulse duration is greater than the first pulse duration; and a spectral linewidth associated with the second spectral signature is less than a spectral linewidth associated with the first spectral signature.  
However, it is deemed that the features in question are mere minor adjustment to or optimization of the configurations of the pulse duration, and the spectral linewidth associated with the first and the second spectral signatures. Since Deladurantaye teaches the general condition of supplying the pulses of current to the pulsed optical amplifier and the resulted first emitted pulse of light and the second emitted pulse of light, it would have been obvious to one of ordinary skill in the art to have modified the invention of Deladurantaye to arrive at the claimed invention by optimizing parameters for generating the first emitted pulse of light and the second emitted pulse of light, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 27, DROZ does not but Deladurantaye teaches: wherein the light source further comprises an optical modulator configured to impart the spectral signatures to the temporal portions of the seed light or to the amplified temporal portions of the seed light (Fig. 8; para. 0080).  As such, the combination of DROZ, Deladurantaye and Lau renders the claimed invention obvious.
Regarding claim 28, DROZ does not but Deladurantaye teaches: wherein the particular spectral signature of the emitted pulse of light is associated with a pulse characteristic of the emitted pulse of light (para. 0080), the pulse characteristic comprising one or more of. a rise time, a fall time, a pulse duration, and a pulse shape of the emitted pulse of light (Fig. 8B). As such, the combination of DROZ, Deladurantaye and Lau renders the claimed invention obvious.
Regarding claim 29, DROZ does not but Deladurantaye teaches: wherein the light source is further configured to impart the spectral signatures so that the emitted pulses of light include spectral signatures that change in a repeating sequential manner (Fig. 8B). As such, the combination of DROZ, Deladurantaye and Lau renders the claimed invention obvious.
Regarding claim 33, DROZ does not but Lau teaches: wherein the frequency-detection circuit determining an amplitude of a frequency component comprises the frequency-detection circuit determining an amplitude, peak value, size, or energy associated with the frequency component (para. 0086-0087). As such, the combination of DROZ, Deladurantaye and Lau renders the claimed invention obvious.
Regarding claim 34, DROZ discloses: wherein: the receiver further comprises a pulse-detection circuit (130/140 in Fig. 1 or 230/240 in Fig. 2) configured to determine, based on the one or more photocurrent signals, a time-of-arrival for the received pulse of light (para. 0048, 0074); and the processor is further configured to determine the distance to the target based on the time- of-arrival for the received pulse of light (para. 0074-0076).  
Regarding claim 35, DROZ discloses: wherein the time-of-arrival for the received pulse of light corresponds to a time associated with a rising edge, falling edge, peak, or temporal center of the received pulse of light (para. 0068-0070 and 0074, e.g., the coupling between the photodetectors and the ranging pulse 372 shown in Fig. 3E reads on “a time associated with a rising edge, falling edge, peak, or temporal center of the received pulse of light”).  
Regarding claim 36, DROZ discloses: wherein the time-of-arrival for the received pulse of light corresponds to a round-trip time for at least a portion of the one of the emitted pulses of light to travel to the target and back to the lidar system (para. 0080).
7.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over DROZ in view of Deladurantaye et al. and Lau as applied to claim 1 above further in view of HARAGUCHI et al. (US 20190032635 A1).
Regarding claim 30, DROZ does not mention explicitly: wherein the frequency-detection circuit comprises one or more electronic band-pass filters, each band-pass filter having a particular pass-band center frequency that corresponds to one of the frequency components.  
HARAGUCHI discloses a system comprising: a receiver (30 in Fig. 2) for receiving mixed optical input photocurrent signals (para. 0036); said receiver comprises a frequency-detection circuit (combination of 31, 32, 35, etc.), wherein the frequency-detection circuit comprises one or more electronic band-pass filters (32, 35), each band-pass filter corresponding to one of the frequency components (para. 0041). 
It would have been obvious to one of ordinary skill in the art to incorporate HARAGUCHI’s teaching of frequency-detection circuit and the band-pass filters into the combination of DROZ, Deladurantaye and Lau to arrive at the claimed invention for the purpose of enabling frequency analysis on different frequency components within one pulse and improving measurement resolution of the lidar device within one pulse of transmission light (HARAGUCHI, para. 0009). 


Allowable Subject Matter
8.	Claims 4-6 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also overcome the objection set forth in section 2 above in this Office action.

Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 4-6, the primary reason for the allowance is the inclusion of the limitations wherein: the receiver is further configured to receive an optical signal from a light source external to the lidar system; the frequency-detection circuit is further configured to determine one or more amplitudes of one or more respective frequency components associated with the received optical signal; and the processor is further configured to determine, based on the determined amplitudes of the frequency components associated with the received optical signal, that the received optical signal does not match any of the spectral signatures. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
Regarding claims 22-26, the primary reason for the allowance is the inclusion of the limitations that the light source is configured to impart the spectral signatures to the seed light, wherein the particular spectral signature comprises a change of ∆f in an optical frequency of one of the temporal portions of the seed light, which results in a corresponding change of ∆f in an optical frequency of the one of the emitted pulses of light.  It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
Regarding claims 31-32, the primary reason for the allowance is the inclusion of the limitations that wherein the frequency-detection circuit further comprises one or more amplitude detectors, each amplitude detector coupled to one of the band-pass filters, wherein each amplitude detector is configured to provide an output signal that corresponds to an amplitude of an electrical signal received from a corresponding band-pass filter.  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864